DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first 

inventor to file provisions of the AIA . This office action is in response to the amendment filed on 

01/07/21. In view of the amendment to the claims and the prior art of record not teaching or 

suggesting the claimed invention as recited by pending claims,  Claims 1-20 are being allowed over 

the prior art of record. The 112(b) rejection has been withdrawn, in view of amendment to 

the claims. Prosecution on the merits is closed in this application.


                                           
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record such as Shestak ‘582 teaches an apparatus capable of cluster printing.
However the prior art of record does not teach or suggest an apparatus  (or method)  for printing a relational graph to determining whether an overall view of a to-be-printed relational graph exceeds a set print size, in response to the overall view of the to-be-printed relational graph exceeding the set print size, clustering nodes in the to-be-printed relational graph according to the set print size and attribute information of the nodes to form a clustered overall view of the relational graph and subviews of the relational graph; and printing the clustered overall view of the relational graph after the-clustering the nodes and the sub views formed based on the clustered nodes, as recited by independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pmpm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIEL I GARCIA/
Primary Examiner, Art Unit 2674       
                                                                                                                                                                                                January 12, 2021